Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    28-SEP-2020
                                                    08:31 AM


                        SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      DOLE FOOD COMPANY, INC.; DOLE FRESH FRUIT COMPANY;
                  STANDARD FRUIT COMPANY; and
      STANDARD FRUIT AND STEAMSHIP COMPANY , Petitioners,

                              vs.


  THE HONORABLE GARY W.B. CHANG, Judge of the Circuit Court of
     the First Circuit, State of Hawai‘i, Respondent Judge,

                              and

    GERARDO DENNIS PATRICKSON; RODOLFO BERMUNDEZ ARIAS; BENIGNO
TORRES HERNANDEZ; FERNANDO JIMENEZ ARIAS; MELGAR OLIMPIO MORENO;
  SANTOS LEANDROS; HERMAN ROMEO AGUILAR; ELIAS ESPINOZA MERELO;
    HOOKER ERA CELESTINO; ALIRIO MANUEL MENDEZ; CARLOS HUMBERTO
RIVERA, individually and on behalf of others similarly situated;
       DOLE FRESH FRUIT INTERNATIONAL, INC.; PINEAPPLE GROWERS
   ASSOCIATION OF HAWAII; AMVAC CHEMICAL CORPORATION; SHELL OIL
 COMPANY; DOW CHEMICAL COMPANY; OCCIDENTAL CHEMICAL CORPORATION,
individually and as successor to Occidental Chemical Company and
Occidental Chemical Agricultural Products, Inc., Hooker Chemical
    and Plastics, Occidental Chemical Company of Texas and Best
 Fertilizer Company; STANDARD FRUIT COMPANY DE COSTA RICA, S.A.;
STANDARD FRUIT COMPANY DE HONDURAS, S.A.; CHIQUITA BRANDS, INC.;
      CHIQUITA BRANDS INTERNATIONAL, INC., individually and as
 successor in interest to United Brands Company, Inc.; MARITROP
   TRADING CORPORATION; DEL MONTE FRESH PRODUCE N.A., INC.; DEL
  MONTE FRESH PRODUCE COMPANY; DEL MONTE FRESH PRODUCE (HAWAII)
INC., incorrectly named as Del Monte Fresh Produce Hawaii, Inc.;
  FRESH DEL MONTE PRODUCE N.V.; DEAD SEA BROMINE CO., LTD.; and
                     BROMINE COMPOUNDS LIMITED,
                            Respondents.


                      ORIGINAL PROCEEDING
                    (CIV. NO. 1CC071000047)
            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Browning, assigned by reason of vacancy)

          Upon consideration of petitioners’ petition for writ of
mandamus or other appropriate relief, filed on July 24, 2020, the
documents attached thereto and submitted in support thereof, and
the record, it appears that, under the specific facts and
circumstances of this matter and the terms of the circuit court’s
July 2, 2020 “First Amended Order Granting in Part and Denying in
Part Plaintiffs’ Motion to Compel Production of Dole’s Settlement
Program Data for Epidemiological Analysis,” petitioners fail to
demonstrate that disclosure of the requested documents, subject
to a protective order and the circuit court’s stated limitations,
warrant the requested extraordinary relief.     See Kema v. Gaddis,
91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is meant to restrain a judge of an inferior court who
has exceeded his or her jurisdiction, has committed a flagrant
and manifest abuse of discretion, or has refused to act on a
subject properly before the court under circumstances in which he
or she has a legal duty to act); Cohan v. Ayabe, 732 Hawai#i 408,
418, 322 P.3d 948, 958 (2014).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus or other appropriate relief is denied.
          DATED:   Honolulu, Hawai#i, September 28, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ R. Mark Browning


                                 2